Title: To Thomas Jefferson from James Innes, 30 March 1781
From: Innes, James
To: Jefferson, Thomas



Sir
York Garrison. March 30th 1781.

In the action of the 8th Inst: between a party of the Elizabeth City Militia and a Detachment of the british army under the command of Colo. Dundass, Colo. Curle was made a prisoner. He was taken gallantly leading on a handful of resolute troops to oppose six times their number, notwithstanding such Disparity the Enemy were obliged to abandon the cattle and horses they had collected, and retired rather loosers than gainers by their Enterprize. Arnold proposes to exchange Colo. Curle for Elligood. I will not presume to advize your Excellency on this Subject, but will only take Liberty to remark that to my knowledge Curle was the very life and soul of his county, and that I believe his liberation would be of more importance to the public weal than the Detention of ten thousand such traitors as Elligood. I have the honor to be respectfully

Jas: Innes Colo:

